MEMORANDUM OPINION
                                            No. 04-08-00497-CV

                             IN THE MATTER OF THE GUARDIANSHIP OF
                                GERTRUDE KATCSMORAK PERLICKI

                              From the County Court, Atascosa County, Texas
                             Trial Court No. 6077A (Severed from TC No. 6077)
                             Honorable John A. Hutchison, III, Judge Presiding 1

Opinion by:         Catherine Stone, Chief Justice

Sitting:            Catherine Stone, Chief Justice
                    Karen Angelini, Justice
                    Rebecca Simmons, Justice

Delivered and Filed: December 15, 2010

APPELLANT’S MOTION TO SET ASIDE JUDGMENT GRANTED; REVERSED AND
REMANDED

           The appellant has filed a motion stating the parties have fully resolved and settled all

issues in dispute. He asks that we set aside the trial court’s judgment and remand the cause to

the trial court for rendition of judgment in accordance with the agreement of the parties. After

reviewing the appellant’s motion and the appellees’ response, we grant the appellant’s motion.

The judgment of the trial court is therefore reversed, and the cause is remanded to the trial court




1
    Sitting by assignment.
                                                                                   04-08-00497-CV


for rendition of judgment in accordance with the agreement of the parties. See TEX. R. APP. P.

42.1(a)(2)(B). Costs of appeal are assessed against the party who incurred them. See id. at (d).



                                                 Catherine Stone, Chief Justice




                                               -2-